PoeeeNBARGER, Judge,
(concurring);
I do not wish to be understool as agreeing to all that is said in the opinion on the subject of concurrent jurisdiction and the character of the ferry franchise. The exercise of a ferry franchise is clearly not a mere incident to the right of nava-*133gation. All citizens may nse the navigable waters of this country without a license or permit of any kind from any of the States, and are only subject, in that respect, to such regulations as are imposed by the Acts of Congress. The right to operate a ferry is an entirely different matter. The right of navigation is exercised in the operation of a ferry, but it confers no right to operate it. That right must be acquired by legislative grant. Conway v. Taylor, 1 Black (U. S.) 603; 2 Wash. Real Prop. 6 Ed. section 1215; Huzzey v. Field, 2 C. M. & R. 431; Mayor &c. v. Starin, 106 N. Y. 1; Nowton v. Cubitt, 12 C. B. 31. A ferry right is separate and distinct from, and subordinate to, the right of navigation. Tied. Lim-Police Powers, 621; 21 Am. & Eng. Enc. Law, 2 Ed. 441; 12 Am. & Eng. Enc. Law, (2d Ed.) 1089.
Washburn on Beal Property says: “Ferries, that is, rights of carrying passengers across streams, or bodies of water, or arms of the sea, from one point to another, for compensation paid by the way of a toll, are, by common law, deemed to be franchises, and could not, in England, be set up without the King’s license, and in this country without the grant of the legislature as representing the sovereign power, and do not belong to the riparian proprietors of the soil.”
Conway v. Taylor, cited, expressly holds that, “The authority to establish and regulate ferries is not included in the power of the Federal Government to “regulate commerce with foreign nations and among the several States and with the Indian Tribes.”
I find no authority which, in my opinion, gives a shadow of countenance to the proposition that a State bordering upon a navigable river, and having concurrent jurisdiction with another State bordering upon the opposite side of such river, may establish a ferry from its own shore across the river and also from the shores of such other State across the river. None of the cases referred to in the opinion stand upon such a state of facts. No such claim wa,s made or upheld in any of them. Tire nature of a ferry franchise and the obligations imposed upon the State in the granting of it and upon the licensee in accepting it, stand opposed to such an idea. A *134ferry franchise is a valuable right. It is property created by law, by the sovereign power of the State. Patrick v. Ruffners, 2 Rob. 222; Huzzey v. Field, 2 C. M. & R. 431, 440; Reg. v. Railway Co., L. R. 6 Q. B. 422; Mayor &c. v. Storm, 106 N. Y. 1; Conway v. Taylor, 1 Black, (U. S.) 603.
As said in the opinion of Judge BRANNON, a ferry “is in respect to the landing place, and not of the water.” Ohio certainly has no right to the West Virginia shores. All that can possibly be conceded to her is jurisdiction of the shore on her own side of the Ohio river.
As against all except the sovereign granting a ferry franchise, it is exclusive, and shuts out all other persons from the exercise of the right conferred. Concurrent jurisdiction for the establishment of ferries from both sides of the, river by each State at the same place, is contradictory. Neither State could protect and uphold the right granted by it by controlling the rates and the result might be a service wholly inadequate to, and unsuitable for, the accommodation of the public. Such a construction would give conflict of jurisdiction rather than concurrence- A safe rule for arriving at a conclusion is the conduct of the States and the construction adopted by them. So far as I am able to find, no State has ever attempted to do such a thing. West Virginia and Kentucky content themselves with granting franchises from their own shores to the opposite shore, and Ohio;, Indiana and Illinois with granting franchises from their shores to the opposite shores mly. The only real and substantial concurrence in respect to the granting of ferry franchises is to be attained by limiting the power of each State to the granting of such franchises from its own shore to the opposite shore. Tlmt gives each State power over the river in that respect. Concurrence is thereby effectuated. The nature of this exercise of the sovereign power is such that if it be carried further there is direct and useless conflict between the two States, which it cannot be supposed was ever intended.
Another view which supports this proposition is that the granting of a franchise does not carry with it a right of landing. 12 Am. & Eng. Enc. Law, 2 Ed. 1097; Burrows v. Gallup, 32 Conn. 499; Walker v. Armstrong, 2 Kan. 198; Prasser v. Wapelle, 18 Ia. 327; Grant v. Drew, 1 Ore. 35. Some decis*135ions are to the contrary, hnt they are against the weight of authority. 12 Am. & Eng. Enc. Law, 2 Ed- 1097.
In Conway v. Taylor, an effort was made by persons under an invalid grant of a ferry franchise from the city of Newport, and a license granted by the State of Ohio to obtain the right to ferry from the Kentucky side, to the detriment of another person holding a valid Kentucky franchise. It does not appear from the report of the case whether the Ohio license purported to give such right to ferry from the Kentucky shore, but the decree of the Kentucky court, which the Supreme Court of the United States affirmed, inhibited the parties claiming under tire invalid Kentucky franchise and the Ohio franchise from ferrying' from the Kentucky shore.
My concurrence goes only to the extent of conceding the validity of 'the ferry franchise from the Ohio side to ,the West Virginia side granted by the City of Gallipolis, and the right to the holder of that franchise to charge the rate of ferriage fixed by the Ohio authorities, and his innocence of any violation of the West Virginia ferry law in so doing.